Citation Nr: 1008145	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  02-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 2006, the Veteran testified at a personal hearing 
before a Veterans Law Judge (VLJ).  A copy of the transcript 
is of record.  

In September 2006, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran was afforded a Board 
hearing in July 2006 before a Veterans Law Judge (VLJ) that 
is no longer employed by the Board.  Consequently, in 
December 2009, the Board advised her by letter that she had 
the right to another hearing by the VLJ who will decide this 
appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2009).  Thus, she was asked whether she desired to 
have a new Board hearing.  She responded in the affirmative 
shortly thereafter, requesting a hearing before a Board VLJ 
via video conference at the RO.  

In order to comply with the Veteran's request, further action 
by the RO is required prior to the Board's consideration of 
this matter.  Accordingly, this case is REMANDED for the 
following action:

Schedule the Veteran for a video 
conference hearing at the RO in Houston, 
Texas.  The Veteran and her 
representative, if any, should be 
notified of the date and time of the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

